EXHIBIT 10.4



NINTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER

THIS NINTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER (this
"Amendment") is made and entered into as of August 15, 2016, by and among
INTRICON CORPORATION, a Pennsylvania corporation, INTRICON, INC. (formerly known
as Resistance Technology, Inc.), a Minnesota corporation (successor-by-merger to
Intricon Datrix Corporation (formerly known as Jon Barron, Inc.) (d/b/a Datrix),
a California corporation) (each, a "Borrower"; collectively, the "Borrowers"),
and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (the
"Bank").

RECITALS:

A.                 The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010, as further amended by a Second Amendment dated as of
August 12, 2011, as further amended by a Third Amendment dated as of March 1,
2012, as further amended by a Fourth Amendment dated as of August 6, 2012, as
further amended by a Fifth Amendment dated December 21, 2012, as further amended
by a Sixth Amendment dated February 14, 2014, as further amended by a Seventh
Amendment dated March 31, 2015 and as further amended by a Eighth Amendment
dated April 15, 2016 (as so amended, the "Loan Agreement"). All capitalized
terms not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.

B.                 Intricon Tibbetts Corporation was formally dissolved under
the laws of the State of Maine pursuant to Articles of Dissolution dated March
30, 2016 and duly filed with the Maine Secretary of State on May 9, 2016.

C.                 The Borrowers have requested that the Bank to waive a certain
existing Event of Default and amend certain provisions of the Loan Agreement,
and the Bank has agreed to so amend the Loan Agreement upon the terms and
subject to the conditions set forth in this Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                 Waiver. Section 10.2 of the Loan Agreement requires
that the Borrowers’ Leverage Ratio not exceed 2.75 to 1.00 as of June 30, 2016.
The Borrowers reported that their Leverage Ratio as of June 30, 2016 was 3.11 to
1.00. Such non-compliance constitutes an Event of Default under Section 11.3 of
the Loan Agreement (the “Existing Default”). The Borrowers have requested that
the Bank waive the Existing Default, and, subject to the full satisfaction of
all of the conditions precedent described in Section 3 below, the Bank hereby so
waives the Existing Default. Except as expressly provided herein, all provisions
of the Loan Agreement remain in full force and effect and this waiver shall not
apply to any other or subsequent failure to comply with Section 10.2 or any
other provision of the Loan Agreement.

Section 2.                 Amendments.

(a)                Amended Definition. The definition of "EBITDA” in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:





 
 



 

"EBITDA" shall mean, for any period, the sum for such period of: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes, plus (iv)
Depreciation, plus (v) non-cash management compensation expense, plus (vi) all
other non-cash charges, minus (vii) all non-cash income or gains, in each case
to the extent included in determining Net Income for such period, minus (viii)
all cash payments made in such period on account of non-cash charges expensed in
a prior period, in each case determined on a consolidated basis, plus (ix)
without duplication, cash received following the date of the Seventh Amendment
to this Agreement from dividends, distributions or interest payments related to
any of Borrowers' joint venture or minority interest Investments permitted under
Section 9.3(g), plus (x) to the extent deducted in arriving at Net Income for
such period, an amount not to exceed $3,000,000 in the aggregate incurred in
respect of a Potential Investment specifically designated by Borrowers in
writing to Bank in connection with the Seventh Amendment to this Agreement, plus
(xi) to the extent deducted in arriving at Net Income for such period, an amount
not to exceed $132,000 in the aggregate for UK moving expenses, plus (xii) to
the extent deducted in arriving at Net Income for such period, an amount equal
to the lesser of (A) actual transaction costs incurred by the Borrowers in
connection with the proposed acquisition of a target entity designated by the
Borrowers to the Bank in writing in connection with the Ninth Amendment to this
Agreement and (B) $432,000, plus (xiii) the EBITDA add-backs agreed to by the
Borrowers and the Bank in writing in connection with the Ninth Amendment to this
Agreement.

(b)               Funded Debt to EBITDA. Section 10.2 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

10.2 Funded Debt to EBITDA. As of each of the measurement dates set forth in the
chart below, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio of: (a) consolidated Funded Debt as of such date, minus the
aggregate collected cash balance in Deposit Accounts of the Borrowers maintained
with the Bank as of such date; to (b) consolidated EBITDA (the "Leverage Ratio")
for the period of twelve (12) consecutive calendar months then-ended of not
greater than the amount set forth opposite such measurement date in the chart
below:

 

Measurement Date Maximum Leverage Ratio September 30, 2016 4.00 to 1.00 December
31, 2016 4.00 to 1.00 March 31, 2017 3.50 to 1.00

June 30, 2017 and the last day of each calendar quarter ending thereafter

2.50 to 1.00



(c)                Fixed Charge Coverage. Section 10.3 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

10.3 Fixed Charge Coverage. As of each of the measurement dates set forth in the
chart below, for the period of twelve (12) consecutive calendar months
then-ended, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio (the "Fixed





2 

 





Charge Coverage Ratio") of: (a) the total of consolidated EBITDA for such
period, minus the sum of all income taxes paid in cash by the Borrowers on a
consolidated basis, minus all Capital Expenditures of the Borrowers made during
such period which are not financed with Funded Debt, minus that portion of the
aggregate cash payments made by the applicable Borrower(s) in respect of the
Subject Agreements and Applicable Agreements during such period that was not
deducted as an expense in arriving at Net Income for such period, minus, to the
extent not deducted as an expense or loss in arriving at EBITDA for such period,
cash paid following the date of the Seventh Amendment to this Agreement in
respect of capital calls related to any of Borrowers' joint venture or minority
interest Investments permitted under Section 9.3(g); to (b) the sum for such
period of (i) Interest Charges paid in cash, plus (ii) (A) regularly scheduled
payments made (and, without duplication, payments required to be made) in
respect of principal of Funded Debt (including the Term Loan, but excluding the
Revolving Loans) and (B) a payment of $250,000 assumed to have been made with
respect to the Term Loan on March 31, 2015 (notwithstanding that no such payment
is required to be made on such date), plus (iii) all cash dividends and
distributions paid or declared in respect of Capital Securities of the
Borrowers, of not less than the amount set forth opposite such measurement date
in the chart below:



Measurement Date Minimum Fixed Charge
Coverage Ratio September 30, 2016 1.10 to 1.00 December 31, 2016 1.10 to 1.00
March 31, 2017 1.10 to 1.00 June 30, 2017 and the last day of each calendar
quarter ending thereafter 1.25 to 1.00



Section 3.                 Delivery of Documents. At or prior to the execution
of this Amendment, and as a condition precedent to the effectiveness of this
Amendment, the Borrowers shall have satisfied the following conditions and
delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                This Amendment.

(b)               With respect to each Borrower, a copy of the resolutions of
the Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment certified as true and accurate by an officer of
such Borrower, along with a certificate of such officer which (i) certifies that
there has been no amendment to either the Articles of Incorporation or the
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to the Bank, and that said Articles of Incorporation and
the Bylaws remain in full force and effect as of the date of this Amendment,
(ii) identifies each officer of such Borrower authorized to execute this
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Amendment, and (iii) sets forth specimen signatures of each
officer of such Borrower referred to above and identifies the office or offices
held by such officer.

 



3 

 

 

(c)                The Bank shall have received an amendment fee in the amount
of $30,000, which fee shall be non-refundable when paid and wholly earned when
received.

(d)                Such other documents or instruments as the Bank may
reasonably require.

Section 4.                 Representations; No Default. Each Borrower represents
and warrants that: (a) the representation and warranties contained in Section 7
of the Loan Agreement are true and correct in all material respects, as though
made on the date hereof, except to the extent such representation and warranty,
by its express terms, relates solely to a prior date, and except that the
representations and warranties contained in Section 7.26 of the Loan Agreement
shall be true and correct in all material respects, as though made on the date
of the financial statements most recently delivered to the Bank pursuant to
Section 8.8(a) of the Loan Agreement; (b) such Borrower has the power and legal
right and authority to enter into this Amendment and has duly authorized the
execution and delivery of this Amendment and other agreements and documents
executed and delivered by such Borrower in connection herewith; (c) neither this
Amendment nor the agreements contained herein contravene or constitute an
Unmatured Event of Default or Event of Default under the Loan Agreement or a
default under any other agreement, instrument or indenture to which such
Borrower is a party or a signatory, or any provision of such Borrower's Articles
of Incorporation or Bylaws or, to the best of such Borrower's knowledge, any
other agreement or requirement of law, or result in the imposition of any lien
or other encumbrance on any of its property under any agreement binding on or
applicable to such Borrower or any of its property except, if any, in favor of
the Bank; (d) no consent, approval or authorization of or registration or
declaration with any party, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of this Amendment or other agreements and documents executed and
delivered by such Borrower in connection herewith or the performance of
obligations of such Borrower herein described, except for those which such
Borrower has obtained or provided and as to which such Borrower has delivered
certified copies of documents evidencing each such action to the Bank; (e) no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower grounds to assert a defense, offset or counterclaim to
the obligations of such Borrower under the Loan Agreement or any of the other
Loan Documents; (f) there are no known claims, causes of action, suits, debts,
liens, obligations, liabilities, demands, losses, costs and expenses (including
attorneys' fees) of any kind, character or nature whatsoever, fixed or
contingent, which such Borrower may have or claim to have against the Bank,
which might arise out of or be connected with any act of commission or omission
of the Bank existing or occurring on or prior to the date of this Amendment,
including, without limitation, any claims, liabilities or obligations arising
with respect to the indebtedness evidenced by the Notes (as defined in the Loan
Agreement); and (g) after giving effect to this Amendment, no Unmatured Event of
Default or Event of Default has occurred and is continuing under the Loan
Agreement.

Section 5.                 Affirmation; Further References. The Bank and each
Borrower acknowledge and affirm that the Loan Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

Section 6.                 Severability. Whenever possible, each provision of
this Amendment and any other statement, instrument or transaction contemplated
hereby or thereby or relating hereto or thereto shall be interpreted in such
manner as to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the

 



4 

 



extent of such prohibition, invalidity or unenforceability, without invalidating
or rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

Section 7.                 Successors. This Amendment shall be binding upon the
Borrowers, the Bank and their respective successors and assigns, and shall inure
to the benefit of the Borrowers, the Bank and to the respective successors and
assigns of the Bank.

Section 8.                 Costs and Expenses. Each Borrower agrees to reimburse
the Bank, upon execution of this Amendment, for all reasonable out-of-pocket
expenses (including attorneys' fees and legal expenses of counsel for the Bank)
incurred in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrowers under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.

Section 9.                 Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

Section 10.              Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (.pdf) of this signed Amendment shall be
deemed to be an original thereof.

Section 11.              Release of Rights and Claims. Each Borrower, for itself
and its successors and assigns, hereby releases, acquits, and forever discharges
Bank and its successors and assigns for any and all manner of actions, suits,
claims, charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.

Section 12.              Governing Law. This Amendment shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
law principles thereof.

Section 13.              No Waiver. Except as expressly set forth in Section 2
above, nothing contained in this Amendment (or in any other agreement or
understanding between the parties) shall constitute a waiver of, or shall
otherwise diminish or impair, the Bank's rights or remedies under the Loan
Agreement or any of the other Loan Documents, or under applicable law.

 

[Remainder of page intentionally blank; signature page follows]

 



 

5 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.



BORROWERS: INTRICON CORPORATION,
a Pennsylvania corporation         By  /s/ Scott Longval     Scott Longval,
Chief Financial Officer   INTRICON, INC. (formerly known as Resistance
Technology, Inc.),
a Minnesota corporation         By /s/ Scott Longval     Scott Longval, Chief
Financial Officer

 

 

 

[Signature page to Ninth Amendment to Loan and Security Agreement and Waiver]

 

 

 

 

 

 

 

BANK: THE PRIVATEBANK AND TRUST COMPANY,
an Illinois banking corporation         By   /s/ Leanne Manning     Leanne
Manning, Managing Director

 

 

 

 

 

 

 

 

 

[Signature page to Ninth Amendment to Loan and Security Agreement and Waiver]



 

